Opinion issued May 13, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00068–CV




AUDRY BALDWIN, THOMAS BALDWIN, JAMAIL CASTLE, FANNIE
COOK, MICHAEL COOK, TONYA COOK, CHRISTINA DALUM,
CASSIE DAVENPORT, JAIME DAVIS, TOBIAS DAVIS, ASHLEY FANAS,
CHELSEA GREGORY, KENNETH GREGORY, SR., TAMMY GREGORY,
AYESHA HERD, GERTRUDE HERD, KENNETH HERD, BILLY
(WAYNE) JOHNSON, BOBBY R. JOHNSON, PARTRICIA DIANE
JOHNSON, CURTIS LISTER, GEORGIA LISTER, ELVIA LOPEZ,
MARGIE NATT, THOMAS TAYLOR, NORMAN URSPRUNG, DOMINGA
VELA, TIA BAILEY, LONNIE BELL, JACKIE BROWN, MICHAEL
BROWN, DANIELLE DAVIS, NIECY DAVIS, KENNETH GREGORY, JR.,
JIMMY HARGROVES, ELBA HIDALGO, AKEITERA HOPSON,
RAYMOND LEVAN, TESHIA MCALPINN, JUSTIN MCALPINN,
CHLOEDEL MERCER, HORACIO MOLINA, EMILY MOORE, ANN
MOTTON, ALFRED PHILLIPS, PENNY REYNOLDS, ELIJAH SIMIEN,
MARY SIMIEN, TAKESHISHA SIMIEN, AND KEVIN WHITAKER, JR.,
Appellants

V.

EXXONMOBIL CORP. D/B/A EXXONMOBIL CHEMICAL COMPANY,
Appellee




On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2002-03218




MEMORANDUM OPINIONAppellants have failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellants did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.